Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6, 11, 12, 16, 18, 21, 26, and 27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bagheri US 20200053757.

Regarding claim 1, 11, 16, 26, Bagheri teaches a method of wireless communication at a base station, comprising:
selecting, for at least one user equipment (UE), an active control resource set (CORESET) associated with a search space for a period of time; and


Regarding claim 3, 12, the dynamic indication indicates the active CORESET from a set of CORESETs configured for the at least one UE ([0055]).

Regarding claim 6, 21, the dynamic indication is transmitted in one of a medium access control-control element (MAC-CE) ([0055])or downlink control information (DCD).

Regarding claim 18, 27, the active CORESET is from a set of CORESETSs configured for the UE ([0055]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8, 14, 23, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bagheri.
Although Bagheri is silent on an index, the use of indexes was well known in the art at the time of the instant application and using an index to indicate an active CORESET would have been obvious to one of ordinary skill in the art at the time of the instant application.

Allowable Subject Matter
Claims 2, 4, 5, 7, 9, 10, 13, 15, 17, 19, 20, 22, 24, 25, 28, and 30 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD B ABELSON/Primary Examiner, Art Unit 2476